Citation Nr: 1645290	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  08-27 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a right shoulder disability. 

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to a total rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active duty service from September 1955 to August 1963 during which he earned a Senior Parachute Badge.  He also had various periods of service in the Reserves. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and October 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before a Decision Review Officer (DRO) at a September 2009 hearing.  A hearing transcript has been associated with the claims file. 

The Veteran also testified before the undersigned Acting Veterans Law Judge (AVLJ) at a March 2011 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

In August 2011 and December 2015, the Board remanded the issues for further development.

The Veteran raised a claim for service connection for a thoracic spine disability in a September 2007 letter and raised a claim for a clothing allowance during his February 2011 hearing.  These matters were referred to the AOJ by the Board in August 2011 but are yet to be adjudicated, therefore they are re-referred to the AOJ for adjudication. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the August 2011 Board remand, the AOJ was requested to, amongst other things, confirm all periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUCTRA).  After said confirmation, the AOJ was to schedule VA examinations of the bilateral knees and shoulders.  Medical etiology opinions were to also be obtained.

In December 2015, the Board again remanded the issues since while the Veteran's reserve service records were obtained, it appeared they were obtained after the VA examinations for the bilateral knees and shoulders were conducted.  Therefore, the VA examiners did not have the benefit of these service records at the time of the examinations.  Moreover, the Board noted, the record contained a record of the reserve points accrued during the Veteran's reserve service together with the dates of accrual.  However, it was unclear as to whether the points were assigned for ACDUTRA or INACDUTRA service, or for any other qualifying duty.  It was noted that the nature of the Veteran's service is significant as he argues he injured his knees and shoulders in 1988 while on reserve duty and the record shows he accrued reserve service points during the time in 1988 which he argues he was injured.  The AOJ was requested to obtain a clarification of the Veteran's service status, specifically for the year 1988.

Pursuant to the Board's December 2015 remand, the AOJ, in September 2016, confirmed the periods of ACDUTRA and INACDUTRA service in 1988 as follows: January 2-7 and 10-15; February 4-6, 9-12, 16-21 and 23-29; March 1-4, 22-25, and 28-31; April 1, 4-10, 13-15, and 24-29; May 3-14 and 16-20; June 5, 8-20, 22-26 and 28-30; July 1, 5-10, and 12-15; August 1-4 and 8-31; September 1-2 and 14-29; October 12-15, 17-21 and 24-31; November 1-10 and 27-30; and, December 1-3, 5-9 and 19-20.  

An addendum VA medical opinion was also obtained in September 2016 from the same VA examiner who conducted the October 2013 VA examination.  The examiner, provided, once again, negative nexus opinions for the bilateral knees and hips.  In regards to the knees, he reasoned that "[t]he [V]eteran had evidence of knee complaints while in service due to knee trauma in 1960, but there is not evidence of a nexus as there was not evidence of continued knee problems from 1963-1994, and there is not radiographic evidence of knee trauma or traumatic arthritis (old healed fractures, deformities, asymmetric arthritis of unusual severity) which could be linked to a past event, up to and including the periods of acdurta/inacdutra noted in 1988."  The record is clear that the Veteran has repeatedly stated he has had continued knee problems since the 1960's.  Indeed in various statements and at the hearing, he has so stated.  Moreover, at the October 2013 VA examination he also stated the same.  However, the September 2016 VA medical opinion seems to completely ignore the Veteran's lay statements regarding continuity of symptomatology.  The Veteran is competent to state that he has had continued knee problems since the 1960's and the same has to be considered in the medical opinion provided.  The lack of objective findings is not sufficient or adequate reasoning for a negative nexus opinion.  Competent subjective findings should be explicitly considered in the opinion provided.  Therefore, the Board finds that a new VA medical opinion is needed that considers Veteran's subjective reports of continuity of symptomatology and specifically addresses the same in the opinion.

As to the shoulders, the examiner stated that the Veteran has evidence of a right shoulder condition which appeared to become symptomatic around early 1988.  The examiner noted that a review of medical records during 1988 did not show evidence of shoulder trauma or injury during any of the verified dates of ACDUTRA and IANCDUTRA noted September 2, 2016.  As to the left shoulder the examiner found it is less likely than not that the left shoulder disability is due to service as he did not find evidence for complaints of left shoulder in the service treatment records.  For similar reasons as noted with regards to the knees, the Board finds this opinion is inadequate.  

Indeed, the Veteran has reported that he has shoulder problems related to his parachute jumps since service.  The record shows that he earned the Senior Parachute Badge during service.  He is also competent to state that he had shoulder problems during service.  Moreover, potential shoulder and/or knee problems may be related to wear and tear associated with parachute jumps which is consistent with the Veteran's type of service.  However, the examiner did not discuss the Veteran's parachute jumps in service, the kind of trauma and/or damage to the bilateral knees and shoulders that these parachute jumps may cause and whether in the Veteran's case, any current bilateral knees and/or shoulder disability is related the parachute jumps in service.  Rather, the examiner relied essentially and primarily on the lack of objective findings in service.  Therefore, the Board finds that a new opinion that specifically considers the Veteran's type of service and his lay statements is needed prior to deciding the issues on appeal.

As to the claim for TDIU, this issue is inextricably intertwined with the issues being remanded herein.  As such, the Board will defer action on this issue until the requested development herein has been completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should afford the Veteran a VA examination, with a different VA examiner than the one who conducted the October 2013 examination and provided the September 2016 opinion, to determine whether his current bilateral knee disability and bilateral shoulder disability had its onset in service or is otherwise the result of a disease or injury in service, including his service-connected lumbar spine disability. 

The examiner should review the claims folder and acknowledge such review in the examination report or addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral knee disability and/or bilateral shoulder disability had its onset in service or is otherwise related to a disease or injury in active duty.  The examiner should specifically consider the Veteran's parachute jumps in service which earned him the Senior Parachute Badge and any effects of multiple parachute jumps may have on the Veteran's knees and shoulders.  Moreover, the examiner should specifically consider all of the Veteran's lay statements regarding symptomatology to include his reports of bilateral knee and shoulder problems in service and since.  The examiner is reminded that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

The examiner should provide a rationale for any opinions provided. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

2.  The AOJ should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete. 

3.  If any issue on appeal remains denied, the RO should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




